DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-18 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Oikawa; Kazuhiro (US Pub: 2013/200360 A1), herein after Oikawa, in view of Choulis et al. (US PGpub: 2007/0069199 A1), herein after Choulis
Regarding claim 1, Oikawa teaches an array substrate (Paragraphs [0002]-[0022], [0168]-[179], FIG.1), comprising: a first type of electroluminescent diode, wherein the first type of electroluminescent diode includes a first electrode (anode 2), a light emitting structure layer comprising nanoparticles (11), and a second electrode  (Cathode 8) disposed in a stacked manner, and the nanoparticles are configured to increase luminous efficiency of the first type of electroluminescent diode (Paragraph [0026], [0064]-[0071], [0168]-[179]), the light emitting structure layer comprises: a second electroluminescent layer (5) and the nanoparticles (11); wherein the nanoparticles are dispersed on a surface of the second electroluminescent layer facing the light-emitting side of the electroluminescent diode (Paragraph [0022]-[0025], ABSTRACT, FIG. 1]).
Oikawa, perhaps, does not explicitly teach array substrate and wherein the nanoparticles are dispersed on a surface of the second electroluminescent layer facing the light-emitting side of the electroluminescent diode
However, array substrate is known in the industry as taught by Choulis in Paragraph [0017]. And Choulis teaches nanoparticles are dispersed on a surface of the second electroluminescent layer facing the light-emitting side of the electroluminescent diode.  (FIG. 1 and 2). Choulis also discloses an OLED device which can be used in OLED display pixels (page 3, paragraph 4 of the specification), and specifically discloses the following technical features (sce specification page 1, paragraph | to page 11, paragraph 2, Figures | to 3): The electroluminescent EL device 45 (i.c. Electroluminescent diode of the first type) comprises a first electrode 411 (first electrode), a light-emitting layer 420 (second electroluminescent layer) and nanoparticles (both i.e. A light-emitting structure layer with nanoparticles, i.e. A light-emitting structure layer comprising the second electroluminescent layer and nanoparticles) and a second electrode 323 (second electrode) arranged in a stack; Wherein the nanoparticles are configured to increase luminous efficiency of the EL device 45; Light-emitting layer 420 may be a phosphorescent light-emitting material (embodiments shown in Paragraph , FIG. 3 and specification).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Oikawa’s array substrate to modify with teachings from Choulis’s 
Regarding claim 4, Oikawa teach the array substrate according to claim 2, wherein the nanoparticles are disposed on the surface of the second electroluminescent layer in a single layer and spaced apart (Paragraph[0008],  [0022], FIG. 1).
Regarding claim 5, Oikawa teaches the array substrate according to claim 1, wherein the nanoparticles comprise at least one selected from the group consisting of metal nanoparticles, metal oxide nanoparticles, and silicon oxide nanoparticles. (Paragraph [0025], FIG, 1-2).
Regarding claim 6, Oikawa teaches the array substrate according to claim 5, wherein the metal nanoparticles comprise at least one of Ag, Au, Ni, Co, or Fe. (Paragraph [0172], 0173], [0183] especially).
Regarding claim 7, Oikawa teaches the array substrate according to claim 2, wherein a material of the second electroluminescent layer is a phosphorescent electroluminescent material (Paragraph [0048]-[0060], formula (1) above has a high light emission efficiency. Furthermore, the inventors have found that the organic EL element including a compound represented by General formula (1) has a long lifetime).
Regarding claim 8, Oikawa teaches the array substrate according to claim 7, wherein the phosphorescent electroluminescent material is a phosphorescent organic electroluminescent material or a phosphorescent quantum dot electroluminescent material (Paragraph [0048]-[0060], especially [0056]).
Regarding claim 9, Oikawa 
Regarding claim 10, Oikawa teaches the array substrate according to any one of claims 1 9 claim 1, further comprising a second type of electroluminescent diode, wherein the second type of electroluminescent diode comprises a first electrode, a first electroluminescent layer, an energy transfer layer and a second electrode disposed in a stacked manner, and the energy transfer layer is configured to reduce a turn-on voltage of the second type of electroluminescent diode (Paragraph [0026]-[0031]).
Regarding claim 11, Oikawa teaches the array substrate according to claim 10, wherein a material of the second electroluminescent layer is a fluorescent electroluminescent material (Paragraph [0048]-[0060]).
Regarding claim 12, Oikawa teaches the array substrate according to claim 11, wherein the fluorescent electroluminescent material is a fluorescent organic electroluminescent material or a fluorescent quantum dot electroluminescent material (Paragraph [0048]-[0060], especially [0056]).
Regarding claim 13, Oikawa teaches the array substrate according to claim 10, wherein a material of the energy transfer layer (electron transport layer or hole transport layer) comprises a fullerene material. (FIG. 2, description, Paragraph [0044], (fullerene used as dopant. Paragraph [0044]. Fullerenes are a family of carbon allotropic compounds in the form of a hollow sphere, ellipsoid, or tube. The most common is C60, which has high symmetry (Nasibulin et al., 2007). Fullerenes have the ability to assume different forms and encage compounds. However, their difficult processability has presented a problem for medical applications. Commonly, fullerenes are encapsulated in carriers like cyclodextrins, calixarenes, polyvinylpyrrolidone, micelles, and liposomes. Otherwise the chemical functionalization with amino acid, carboxylic acid, polyhydroxyl 
Regarding claim 14, Oikawa teach teaches the array substrate according to claim 10, wherein the second type of electroluminescent diode comprises a blue electroluminescent diode (Paragraph [0128]).
Regarding claim 15, Oikawa teaches the array substrate according to claim 10, wherein the first electrode in the first type of electroluminescent diode and the first electrode in the second type of electroluminescent diode are formed in a same layer with a same material, and the second electrode in the first type of electroluminescent diode and the second electrode in the second type of electroluminescent diode are formed in a same layer with a same material (Paragraph [0030], [0181]-[0183], [0195], [0202], [0226], [0242]).
Regarding claim 16, Oikawa 
Regarding claim 17, Oikawa teaches a display panel comprising the array substrate according to claim 1 (Paragraphs [0002], [0003], [0234], [0235]).
Regarding claim 18, Oikawa teaches a display device comprising the display panel of claim 17 (Paragraphs [0002], [0003], [0234], [0235]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828